JOHNSON, Judge,
dissenting:
The Majority holds that the trial court’s error of denying the motion to suppress the log book, brown bag and bank deposit bag was harmless. I, however, cannot conclude that the admission of this evidence was harmless beyond a reasonable doubt. The Majority also holds that the radar detector was properly admitted at trial. I would hold that it was irrelevant and should have been excluded. I therefore dissent.
In its landmark decision of Camara v. Municipal Court of the City and County of San Francisco, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), the United States Supreme Court established that different Fourth Amendment standards apply to searches conducted for regulatory or administrative purposes than apply to searches conducted as part of criminal investigations. If a search is administrative or regulatory in purpose, the government is not required to show that probable cause exists to believe that evidence of a crime will be found in the place to be searched; rather, the search is valid as long as it is conducted pursuant to a statutory or regulatory inspection scheme. New York v. Burger, 482 U.S. 691, 703, 107 S.Ct. 2636, 2644, 96 L.Ed.2d 601 (1987); Michigan v. Tyler, 436 U.S. 499, 506 n. 5, 98 S.Ct. 1942, 1948 n. 5, 56 L.Ed.2d 486 (1978). *837If a search is conducted as part of a criminal investigation, however, the police are generally required to show “some quantum of individualized suspicion” that evidence of a crime will be found in the place to be searched. United States v. Martinez-Fuerte, 428 U.S. 543, 560, 96 S.Ct. 3074, 3084, 49 L.Ed.2d 1116 (1976); accord Delaware v. Prouse, 440 U.S. 648, 654-55, 99 S.Ct. 1391, 1396-97, 59 L.Ed.2d 660 (1979). Thus, whether the purpose of a search is administrative or criminal determines the level of suspicion needed to justify that search. See Michigan v. Clifford, 464 U.S. 287, 294, 104 S.Ct. 641, 647, 78 L.Ed.2d 477 (1984) (plurality opinion); id. at 300, 104 S.Ct. at 650 (Stevens, J., concurring); Donovan v. Dewey, 452 U.S. 594, 598 n. 6, 101 S.Ct. 2534, 2538 n. 6, 69 L.Ed.2d 262 (1981) (administrative search doctrine inapplicable where commercial property searched for evidence of crime); Tyler, 436 U.S. at 508, 98 S.Ct. at 1949 (“[i]f the authorities are seeking evidence to be used in a criminal prosecution, the usual standard [of probable cause] will apply.”) (internal quotations omitted).
The Majority concludes that this search was administrative and holds that the search was legal under the exception to the warrant requirement that allows warrantless searches of “pervasively regulated” businesses. The Majority further holds that the seizure of the log book, brown bag and bank deposit bag was invalid, but that the admission of this evidence constituted harmless error. I agree that this evidence was improperly seized and should have been suppressed. I would also hold, however, that the search itself was unlawful and that the admission of this evidence was not harmless error.
After reviewing the record, I conclude that the seizure of the disputed items occurred during a search that was part of a criminal investigation, thus the search should have been reviewed under the more demanding Fourth Amendment standards traditionally applied in the criminal context. The record indicates that the police treated the accident investigation, from the outset, as a criminal investigation. This position is shown by the following testimony of Officer Jeffrey Jones of the Manheim Township Police Department:
Q. [W]as there anything that caught your attention or led you to believe that there may be a violation of the Vehicle Code or the Crimes Code?
A. Yes. While I was at the scene, I observed lengthy skid marks coming from the tractor trailer. I also observed the damage to each vehicle and based on my observations I felt that I was dealing with a speed issue in this investigation.
N.T., May 6, 1996, at 66. Officer Jones also stated that “I knew that this was going to be an investigation, criminal investigation that I should be thorough in.” Id. at 91. The search of the truck, therefore, was part of a criminal investigation. I thus conclude that the Majority erred by applying administrative search standards to determine the legality of the search and seizure in this case; instead, general Fourth Amendment standards should have been applied.
Applying those standards, I conclude that this search was invalid. For a warrantless search of an automobile to be valid under the Fourth Amendment, the police must have probable cause to believe that the vehicle contains evidence of a crime. California v. Acevedo, 500 U.S. 565, 580, 111 S.Ct. 1982, 1991, 114 L.Ed.2d 619 (1991) (“The police may search an automobile and the containers within it where they have probable cause to believe contraband or evidence is contained.”). To establish probable cause, the government must show some suspicion, based upon articulable facts, that evidence of a crime is likely to be found in the vehicle to be searched. See Commonwealth v. Council, 491 Pa. 434, 443, 421 A.2d 623, 627 (1980).
In this case, the police had no suspicion that the truck contained evidence of a criminal violation. Rather, Officer Jones testified that he suspected, based on the evidence at the accident scene, that Petroll’s truck was speeding and that this speeding caused the accident. It does not follow from Officer Jones’s suspicion that the police had any reason to believe that the inside of Petroll’s truck held evidence of a crime. Nor does Petroll’s speeding give rise to the suspicion that he had falsified his log book. I have *838found nothing in the record that establishes probable cause to believe that the truck contained evidence of a crime. Accordingly, I conclude that the search was invalid and that the evidence should have been suppressed.
The Majority asserts that my conclusion that general Fourth Amendment standards govern this search is wrong. I believe, however, that the record shows that, from the outset, the police treated this case as a criminal investigation. N.T., May 6, 1996, at 66, 91. Further, the administrative purpose that the Commonwealth now claims justified this search and seizure — to determine, for safety purposes, Petroll’s compliance with the regulations requiring drivers to rest a certain number of hours each day — is inapplicable here because Petroll’s truck was going to be impounded and Petroll was not going to drive anywhere else that night. N.T., May 7,1996, at 133. Safety reasons, therefore, could not have justified the search for and seizure of these documents.
Further, even if I accepted the Majority’s conclusion that administrative search standards governed the propriety of this search, I would still conclude that both the search and seizure were unconstitutional because both lacked regulatory or statutory authorization. See Colonnade Catering Corp. v. United States, 397 U.S. 72, 77, 90 S.Ct. 774, 777, 26 L.Ed.2d 60 (1970). Under the administrative search doctrine, warrantless inspections of pervasively regulated businesses may be constitutional if the inspections are authorized by statute or regulation. Burger, 482 U.S. at 703, 107 S.Ct. at 2644. The Majority asserts that the “statutes and regulations at issue in this case inform the driver that inspections may be conducted.” Maj. Op. at 829. I have reviewed the state and federal regulations that the Majority cites; while I agree that they require truck drivers to compile and maintain certain documents, none of the regulations gives police officers the right to search for those documents. Nor does the Majority state which regulations create the right to search for documents.
The Majority does, however, cite statutory authority for the search of the truck cab. Specifically, the Majority claims that sections 4704(a)(3)(i) and 4704(d) of the Vehicle Code authorize the warrantless search of the truck. Section 4704(a)(3)(i) provides that “[a]ny State Police officer or qualified Commonwealth employee having probable cause to believe that a vehicle, driver, documents, equipment or load are ... not in compliance with the law or regulations may inspect the vehicle, driver, documents, equipment or load.” 76 Pa.C.S. § 4704(a)(3)(i) (emphasis added). Section 4704(d) provides that “[a]ny police officer or qualified Commonwealth employee shall be authorized ... to inspect and copy documents and otherwise to ensure compliance with the law and Commonwealth regulations.... ” Id. § 4704(d) (emphasis added).
These subsections clearly give police the right to “inspect” certain documents. The Majority, however, would construe the right to “inspect” as a right to enter motor vehicles without a warrant in order to search for documents. I have found no Pennsylvania cases construing the term “inspect,” as used in this statute, in such a broad fashion. Nor is the plain meaning of that term susceptible of such a construction. Webster’s Dictionary provides two definitions for the word inspect: (1) to view closely and critically; and (2) to view and examine officially. Webster’s Third International New Dictionary 1170 (1976). Under neither definition does the term “inspect” mean “to enter and search.”
The Majority also holds that the failure to suppress the improperly seized evidence was merely harmless error. I disagree.
An error is harmless if the reviewing court is convinced, beyond a reasonable doubt, that the error could not have contributed to the guilty verdict. Commonwealth v. Rasheed, 536 Pa. 567, 573, 640 A.2d 896, 898 (1994). Unless the court is convinced beyond a reasonable doubt that the jury would have returned a guilty verdict in the absence of the tainted evidence, then the court must reverse the judgment of sentence and grant a new trial. Id.
At trial, the Commonwealth presented the following untainted evidence of Petroll’s guilt: (1) the testimony of medical technician Carla Cwynar, who testified that Petroll stated that he had fallen asleep before the acci*839dent; (2) the testimony of eyewitness Robert Reber, who testified that Petroll was leaning down in his seat with his head down prior to the accident; and (3) the testimony of a police officer, testifying as an accident recon-structionist, regarding the speed that Petroll was driving before the accident.
After reviewing the record, I am not convinced beyond a reasonable doubt that the admission of the improperly seized evidence was harmless. First, after Cwynar testified on direct examination that Petroll said that he had fallen asleep before the accident, Pet-roll’s counsel, on cross-examination, attempted to impeach her credibility. Specifically, he questioned her about her failure to include Petroll’s alleged statement in her accident report or to mention this statement to others in the period after the accident. N.T., May 10, 1996, at 261-77. This impeachment tactic could have been sufficient to cause the jury to discredit Cwynar’s testimony.
Second, Reber testified on direct examination that he saw Petroll slumped down in his seat, with his head to the right, prior to the accident. The Majority concludes that the only inference that one can draw from this testimony is that Petroll was asleep. On cross-examination, however, Reber testified that in order to shift gears one might have to lean over to the right to reach the gear shift. N.T., May 9, 1996, at 102. Thus, the jury might have inferred from Reber’s testimony that Petroll was shifting gears rather than sleeping.
Third, Officer Jeffrey Jones testified as an accident reconstructionist that, based on the length of the skid marks generated by Pet-roll’s truck, that Petroll had been speeding prior to the accident and that, had Petroll been paying attention to the road, he could easily have stopped his truck without hitting any other vehicles. On cross-examination, however, Petroll’s counsel impeached Officer Jones’s credibility by questioning him about a mathematical mistake that he had made, in an earlier report, that caused him to miscalculate Petroll’s speed by over twenty miles per hour. N.T., May 13, 1996, at 437-46. Thus, the jury might have discredited Officer Jones’s testimony based on this impeachment evidence.
Because the untainted evidence could have been discredited by the jury, I cannot conclude that the admission of the improper evidence did not affect the verdict; I thus cannot conclude that the improperly admitted evidence was harmless beyond a reasonable doubt. Accordingly, I would reverse and remand for a new trial without the improperly seized evidence.
I agree with the Majority that the radar detector was properly seized under the plain view doctrine. I disagree, however, with the Majority’s conclusion that the radar detector was properly admitted at trial and would instead hold that the radar detector is irrelevant to the issues presented to the jury in this case.
Evidence is relevant if it tends to make a fact at issue more or less likely. Commonwealth v. Vallejo, 532 Pa. 558, 561, 616 A.2d 974, 976 (1992). Irrelevant evidence is inadmissible. Commonwealth v. Jackson, 336 Pa.Super. 609, 619, 486 A.2d 431, 437 (1984). The Majority argues that the radar detector was relevant to establish “prior intent to violate speed restrictions.” Maj. Op. at 833.
In order to prove that a defendant committed vehicular homicide, the Commonwealth must establish that: (1) the defendant violated the Vehicle Code; (2) the defendant knew or should have known that his conduct violated the Vehicle Code; and (3) the Vehicle Code violation caused a death. Commonwealth v. Thomas, 440 Pa.Super. 564, 572, 656 A.2d 514, 518 (1995); accord Commonwealth v. Francis, 445 Pa.Super. 353, 357-58, 665 A.2d 821, 823 (1995) (Commonwealth must establish that defendant’s conduct was criminally negligent or reckless). “Prior intent” to violate speeding laws simply has no bearing on this analysis. Nor does the fact that the radar detector was present in the truck give rise to the inference that Petroll was speeding at the time of the accident. Furthermore, even if proof that Petroll was using a radar detector had some relevance to this case, the Commonwealth has offered no evidence indicating that Petroll actually used the radar detector before the accident. I therefore would hold that the radar detector *840should have been excluded because it is irrelevant to the issues presented to the jury.
Based upon the foregoing, I would hold that the search of the truck and seizure of the log book, brown bag and bank deposit bag in this case was unreasonable and that the denial of the suppression motion was not harmless error. I would thus reverse the judgment of sentence and remand for a new trial without the improperly seized evidence. I would also hold that the trial court erred by denying the motion in limine to exclude the radar detector, and would reverse and remand on that basis as well. I therefore dissent.